Citation Nr: 1401354	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-42 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a wrist disorder.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral wrist disorder.  In addition, the RO issued a rating decision in September 2012 in which it awarded a separate 20 percent disability rating for radiculopathy of the left lower extremity and a separate 10 percent disability rating for radiculopathy of the right lower extremity, both as part of a previously service-connected chronic lumbar strain with spondylosis and degenerative disc disease.  

The Board subsequently remanded the case in May 2013 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination concerning his wrist claim and then re-adjudicate the issues remaining on appeal.  The AOJ scheduled the Veteran for VA examination, which was conducted in July 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2013, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the Board notes that the issue of entitlement to service connection for a left knee disorder was remanded in the May 2013 decision.  However, on remand, the AOJ issued a rating decision in August 2013 in which it granted the Veteran's claim for service connection .  As the Veteran has not indicated that he disagrees with the August 2013 decision, the Board finds that this issue is resolved in full; thus, the Board will not address this matter further.



FINDINGS OF FACT

1.  The Veteran does not have a left or right wrist disorder that is attributable to military service.  

2.  The Veteran's radiculopathy of the left lower extremity has been manifested by sensory symptoms that equate to no worse than moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's radiculopathy of the right lower extremity has been manifested by sensory symptoms that equate to no worse than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left or right wrist disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished. 

In this respect, through a June 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. 

The Board also finds that the June 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examinations in June 2012 and July 2013, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from VA providers, as well as VA examination conducted in July 2013.  Review of the Veteran's claims file reveals that he was found to have a normal musculoskeletal system and normal bilateral upper extremities at a March 1985 entrance medication examination; at that time, he did not report any hand pain.  He was treated on one occasion in service for swelling and pain in his right hand after he hit himself in the hand with a wrench; however, radiological review of the right hand and wrist was normal at the time.  At his July 1988 separation medical examination, he was found to have no abnormalities of the upper extremities or musculoskeletal system.  At his separation report of medical history conducted in July 1988, the Veteran responded "Yes" when asked if he experienced any joint pain; however, he referenced only his knees and ankles when asked to specify the joints in question.  

Relevant post-service medical records consist of VA treatment records as well as VA examination conducted in July 2013.  Treatment records from the Veteran's ongoing treatment with VA treatment providers reflect that he was first seen in December 1994 for complaints of pain in his hands.  At that time, he complained of problems with his wrists and hands for the past two years.  He underwent nerve conduction study in December 1994; at that time, he was found to have bilateral carpal tunnel syndrome.  He underwent a right carpal release.  Later VA treatment records document that the Veteran has recently complained of numbness in his hands and wrists, which his VA treatment provider opined in January 2012 could be carpal tunnel syndrome.  However, no etiological opinion has been provided by his VA physicians concerning his diagnosis.

Pursuant to the Board's May 2013 remand, the Veteran underwent VA examination in July 2013.  Report of that examination reflects that the Veteran complained of having pain and numbness in his wrists bilaterally.  Physical examination revealed some limitation of motion of the hands bilaterally.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome but opined that the disorder was less likely than not etiologically linked to his time in service.  In so finding, the examiner pointed out that the initial diagnosis of carpal tunnel syndrome had its onset "long after military service."  The examiner further pointed out that, although the Veteran was evaluated for a wrist injury following the December 1986 incident in which he struck himself in the hand with a wrench, he was not noted to complain of wrist pain at that time, or at any other time, during service.  Thus, the examiner concluded that any etiological link between the Veteran's current bilateral carpal tunnel syndrome and service was doubtful.

The Veteran has also submitted multiple written statements to VA in support of his service connection claim.  To that end, the Veteran has stated that he believes his current problems with his wrists stem from his time in service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a wrist disorder.  VA examination confirms that the Veteran currently suffers from bilateral carpal tunnel syndrome.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, even conceding the Veteran's December 1986 in-service treatment for a right hand injury, the July 2013 VA examiner found no link between any current disability and military service.  In particular, the July 2013 VA examiner specifically found there to be no evidence that any in-service complaints of pain in the Veteran's hands caused anything more than temporary pain that resolved without residuals and did not lead to any permanent wrist problems.

Additionally, there is no medical evidence suggesting that any wrist disorder became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the Veteran's separation examination documented a normal musculoskeletal system and normal upper extremities, the July 2013 VA examiner gave as his expert medical opinion that it was not at least as likely as not that any current wrist disorder was related to the Veteran's military service.  In so concluding, the examiner specifically noted that the Veteran's first complaints of wrist problems occurred many years after his separation from service, rendering an etiological relationship between his diagnosed carpal tunnel syndrome and service unlikely.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current carpal tunnel syndrome.  In that connection, the Board notes that the medical opinion submitted by the July 2013 VA examiner acknowledged the Veteran's in-service treatment but nonetheless concluded that it was less likely than not that his current carpal tunnel syndrome was in fact due to service.  In so finding, the July 2013 VA examiner pointed to the nearly fifteen-year gap between the Veteran's separation from service and his first complaints of wrist pain and found that his current carpal tunnel syndrome was not likely related to service.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his December 1986 complaints, and his current bilateral carpal tunnel syndrome.  

The Veteran has stated to VA that he believes his current wrist disorder is related to service.  However, the Veteran has not contended at any point during the appeal that his symptoms of carpal tunnel syndrome began in service and have continued to the present.  Rather, he has merely asserted his belief as to the etiology of the present disorder.  In this regard, the Board notes first, that it does not question that the Veteran presently suffers from bilateral carpal tunnel syndrome.  However, in order for the Veteran's claim to be granted, the record must contain persuasive evidence linking the present disorders to service.  The medical evidence does not lead to a conclusion that any current wrist disability is related to service.  The Board has considered the Veteran's contention that his claimed wrist disorder resulted from his time on active duty.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  The Board notes that although the Veteran is competent to report symptoms such as wrist pain, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of this disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current wrist disorder and service.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a wrist disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Claims for Higher Ratings

The Veteran contends that his service-connected radiculopathy of the lower extremities is more disabling than reflected by the 20 percent rating initially assigned for the left lower extremity and the 10 percent rating initially assigned for the right lower extremity.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In its September 2012 rating decision, the AOJ evaluated the Veteran's radiculopathy of the right and left lower extremities in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, for impairment of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2013).  For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Report of the June 2012 VA examination reflects the Veteran's complaints of pain and stiffness in his lower back that radiated into his thighs and buttocks, as well as tingling in both legs below the knees.  Muscle strength and deep tendon reflexes were normal in the lower extremities bilaterally.  Neurological examination was normal, although the examiner noted the Veteran's complaints of mild intermittent pain in his left lower extremity as well as mild paresthesia and dysesthesia in the lower extremities bilaterally.  The Veteran denied experiencing constant pain in either extremity.  No other signs or symptoms of radiculopathy were noted, and the examiner diagnosed the Veteran with radiculopathy affecting the sciatic and femoral nerves bilaterally.  The examiner specified that the radiculopathy was moderate in severity in the left lower extremity and mild in the right lower extremity.  No other neurological impairment was diagnosed.  

Upon review of the evidence, the Board finds that the Veteran's service-connected left lower extremity radiculopathy has resulted in disability approximating no worse than moderate incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 20 percent rating, which rating contemplates moderate impairment for the disability, a higher rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences severe incomplete paralysis of the left lower extremity.  At the Veteran's June 2012 VA examination, he reported only "mild" intermittent pain, paresthesia, and dysesthesia in the left lower extremity.  No decreased sensation was noted in the left lower extremity at that time.  Because the Veteran experienced only mild disability in the left lower extremity in June 2012, the Board therefore concludes that this disability is tantamount to no worse than moderate incomplete paralysis of the sciatic nerve, warranting no more than the 20 percent rating initially assigned under Diagnostic Code 8520.  In so finding, the Board acknowledges that the Veteran did not report even moderate symptoms of radiculopathy in his left lower extremity at the June 2012 VA examination.  Regardless, the examiner assessed the level of severity of the Veteran's left lower extremity radiculopathy as moderate at that time.  No evidence of record contradicts that finding or suggests that his symptoms of left lower extremity radiculopathy are any more severe.  Thus, the Board finds that the preponderance of the evidence supports a finding that the Veteran's left lower extremity radiculopathy is no more than moderate in nature, warranting no more than the 20 percent rating initially assigned.  

The Board further finds that the Veteran's radiculopathy of the right lower extremity does not warrant a rating in excess of the 10 percent initially assigned.  Here, given the medical evidence of record, primarily the report of the Veteran's June 2012 VA examination, the Board finds that the disability picture presented by the Veteran's radiculopathy of the right lower extremity more nearly approximates the criteria required for the assigned 10 percent rating for mild incomplete paralysis, and that a higher rating is not warranted for the right lower extremity.  This is so because the evidence shows that the involvement is entirely sensory, and that no loss or impairment of function other than mild paresthesia and dysesthesia and intermittent pain has been identified as being related to the radiculopathy.  In particular, the Board notes that the Veteran has been found to have normal deep tendon reflexes as well as normal muscle strength and tone.  Further, at the June 2012 VA examination, the Veteran denied experiencing even mild constant pain.  The June 2012 VA examiner explicitly assessed the radiculopathy as no worse than mild in severity in the right lower extremity.  No evidence of record contradicts that finding.  Accordingly, the Board finds that a rating in excess of the initially assigned 10 percent for radiculopathy of the right lower extremity is not warranted.  

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his service-connected radiculopathy of the lower extremities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as analyzed in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above rating determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected radiculopathy of the lower extremities has rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of any rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected radiculopathy of the lower extremities warrants a rating of no more than the 20 percent initially assigned to the left lower extremity and the 10 percent initially assigned to the right lower extremity.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  This is so for the entirety of the claim period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for higher ratings, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left or right wrist disorder is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


